                            Case 6:20-mj-06134-GEB Document 3 Filed 12/29/20 Page 1 of 4
                    Case 6:20-mj-06134-GEB *SEALED* Document 2 Filed 10/13/20 Page 1 of 4

AO 93 (Rev. 11113) Search and Seizure Warrant




                                           UNITED STATES DISTRICT COURT
                                                                            for the
                                                                     District of Kansas

                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )      Case No.   20-6134-GEB
      Information associated with SNAPCHAT USER NAMES:                          )
      Display Name: JD, Username: josuetalamantes,                              )
      THAT IS STORED AT PREMISES CONTROLLED BY SNAPCHAT
      INC., as further described in Attachment A.                               )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the           Central            District of               California
(identify the person or describe the property to be searched and give its location):

      See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the proper(v to be sei:::.ed):
      See Attachment B.




           YOU ARE COMMANDED to execute this warrant on or before October 27 , 2020 _ _ _ _~ (not to exceed J./ days)
       r;/ in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                  Honorable Gwynne E. Birzer
                                                                                                    (United States ivfagistrate Judge)

      0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
 § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
 property, will be searched or seized (check the appropriate box)
      0 for         days (not to exceed 30)         •
                                                until, the facts justifying, the later specific date of

                                  10/13/2020 at 3:09pm
 Date and time issued:


 City and state:              Wichita, Kansas                                             Honorable Gwynne E. Birzer, U.S. Magistrate Judge
                                                                                                          Printed name and title
                           Case 6:20-mj-06134-GEB Document 3 Filed 12/29/20 Page 2 of 4
                    Case 6:20-mj-06134-GEB *SEALED* Document 2 Filed 10/13/20 Page 2 of 4

AO 93 (Rev 11/13) Search and Seizure Warrant (Page 2)

                                                                    Return
Case No.:                                Date and time warrant executed:           Copy of warrant and inventory left with:
   20-6134-GEB                                    l of zo I zv                                  sV'-r-pu lvv \.-
Inventory made in the presence of:

Inventory of the property taken and name of any persbn(s) seized:




         fltc. .+...-uv-.·\C..     0'-1.A--J/()v'       w,-V'-(    CC./V"V\~~IC?"\.-f-l'C,vtS




                                                                  Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



 Date:                                                                 ~ { / - - " ""s'0<,                      54/cl:If
                                                                                       it.wcuting officer's signature

                                                                       AC,\./vV'   ~~G.v- ~S<;7,(,,
                                                                                             Printed name and title
                                                                                                                   ~51\___,_/_A;-~T_f_ _ __
         Case 6:20-mj-06134-GEB Document 3 Filed 12/29/20 Page 3 of 4
   Case 6:20-mj-06134-G         *SEALED* Document 2 Filed 10/13/20 Page 3 of 4




                                     ATTACHMENT A


                                  Property to Be Searched


              This warrant applies to information associated with the Snapchat username


                                      Display Name: JD

                                Use rname: jos ue talamante s

       that is stored at premises owned, maintained, controlled, or operated by Snapchat Inc., a

company headquartered in, Venice, California.
          Case 6:20-mj-06134-GEB Document 3 Filed 12/29/20 Page 4 of 4
     Case 6:20-mj-06134-GEB *SEALED* Document 2 Filed 10/13/20 Page 4 of 4




                                       ATTACHMENT B

                                 Particular Things to be Seized

I.     Information to be disclosed by Snapchat:

To the extent that the information described in Attachment A is within the possession, custody, or

control of Snapchat Inc. ("Snapchat"), including any messages, records, files, logs, or information

that have been deleted but are still available to Snapchat, or have been preserved pursuant to a

request made under 18 U.S.C. §2703(f), Snapchat is required to disclose the following information

to the government for the user ID listed in Attachment A:

       (a)     All subscriber information, including but not limited to: names; email addresses:
               screen names; addresses; detailed billing records of session times and durations;
               length of service (including start date) and types of service utilized; telephone or
               instrument number or other subscriber number or identity, including any
               temporarily assigned network address; and the means and source of payment for
               such service (including any credit card or bank account number); and date of birth.

        (b)    For the period of August I, 2020 to September 29, 2020, all transactional
               information, including: logs of Internet Protocol address connections, including
               dates, times and time zones, and any ANI information made available to Snapchat;
               address books; Friend Listing, with Friends Snapchat ID's, Group listings, with
               Snapchat Group ID's; and account history, including contacts with Snapchat
               support services and records of actions taken online by the subscriber or by
               Snapchat support staff in connection with the service, any contents and/or posts on
               the "wall" of the Snapchat account, including but not limited to pictures and status
               updates.

        (c)    For the period of August 1, 2020 to September 29, 2020, the contents of electronic
               or wire communications held in accounts of the persons assigned the screen names
               identified in Attachment A, including: all electronic or wire communications
               (including email text, attachments, and embedded files) in electronic storage by
               Snapchat, or held by Snapchat as a remote computing service, within the means of
               the Stored Communications Act; all photos in Photoprint, files, data or information
               in whatever form and by whatever means they have been created or stored; and all
               World-Wide Web profiles or homepages.
